Appeal from an order of a Special Term, Supreme Court, Delaware County. This is an appeal from an order denying petitioner’s application to compel the respondent village to return $5,000 deposited by petitioner. This deposit was made as security to make good damage resulting from petitioner’s construction work in the village, which work was done with the permission of the village; and village authorities agreed to return the security upon completion of the work. Appellant argues that it was entitled to summary relief at Special Term on the return day of its application in the nature of mandamus. But respondents filed an affidavit which met sufficiently the requirements of a pleading and which raised material issues in the proceeding, among which was that the petitioner had not properly completed the work for which security was posted; and respondents asked by way of relief a “ denial ” of the petition. These factual averments verified by the village Mayor in a statement which asked for appropriate relief constituted technically a sufficient answer to the petition. In any event, even if not sufficient as a pleading, the court at Special Term was within its discretion, on the presentation of proof that an issue would be tendered, in allowing respondents a reasonable time to serve “ a verified answer ”, This is the only order now before us on the notice of appeal in this record and we are of opinion it is a proper order. Order unanimously affirmed, with $10 costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.